UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1882


OWEN RANDOLF FLIPPINGS,

                    Plaintiff - Appellant,

             v.

US HOME MORTGAGE,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:15-cv-04021-TDC)


Submitted: December 19, 2017                                Decided: December 21, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Owen Randolf Flippings, Appellant Pro Se. David Edmund Worthen, QUARLES &
BRADY LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Owen Randolf Flippings appeals the district court’s orders dismissing his civil

complaint and denying reconsideration of that decision. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Flippings v. US Home Mortg., No. 8:15-cv-04021-TDC (D. Md. May 2, 2017 &

July 17, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                              AFFIRMED




                                            2